Citation Nr: 0922185	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-00 524	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 
1956 to December 1959, April 1964 to August 1966; and, from 
February 1972 to February 1974.  He served in the U.S. Army 
from September 1960 to September 1963.  The Veteran died in 
January 2006.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, which denied the claim.

The appellant appeared at a Travel Board hearing in March 
2009 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO provided the appellant a notice letter, as required by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126), in June 2006.  It did not, however, comply with the 
VCAA notice requirements for a claim for service connection 
for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

At the time of the Veteran's death, January 2006, he was 
service connected for bilateral nephrolithiasis, status post-
right nephrectomy; and a paranoid type schizophrenic 
reaction.  An October 1997 rating decision granted a total 
disability evaluation on the basis of individual 
unemployability due to his service-connected acquired mental 
disorder, effective April 1997, which had been in effect less 
than 10 years at the time of death.

The Death Certificate notes the immediate cause of death as: 
myocardial infarction (heart attack); hypertensive heart 
disease; chronic obstructive pulmonary disease; and chronic 
renal failure.  Although chronic renal failure was listed as 
an immediate cause, an October 2006 VA medical review report 
notes the examiner/ reviewer opined the Veteran's renal 
function was normal at the time of his death, and it was 
unlikely the service-connected renal disability caused or 
contributed to his death.

The VA examiner also noted, however, the Veteran's death had 
multiple causes, to include lung cancer, with which VA 
outpatient records note he was diagnosed.  Lung cancer is 
among the diseases deemed associated with herbicide exposure.  
See 38 C.F.R. § 3.309(e).  While not noted on the November 
2006 rating decision, one of the Veteran's DD-214s note Naval 
service from April 1964 to August 1966, and his last 
assignment was aboard the USS Skagit.  

The U.S. Naval Historical Center notes the USS Skagit was 
involved in supply and combat operations in the waters of 
DaNang, Vietnam, possibly during the period of the Veteran's 
service aboard that vessel.  In this regard, the Historical 
Center also notes the fact that the Skagit between 13 
November and 8 December 1965, delivered two loads of cargo to 
Da Nang.  On 16 February 1966, the ship proceeded to Chu Lai 
to unload cargo.  In early March 1966, the Skagit returned to 
Okinawa for another load of cargo and, upon its return to 
Vietnam, spent the remainder of the month shuttling supplies 
between Da Nang, Phu Bai, and Chu Lai.  This evidence raises 
the reasonable suggestion that the Veteran may have stepped 
foot on the land mass of the Republic of Vietnam during one 
or more of the Skagit's port of calls.  

Unfortunately, the Veteran's service personnel records are 
not of record in the claims file.  Neither are there any 
service treatment records in the claims file from the 
Veteran's earlier terms of service.  Further development is 
therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation of the information or evidence 
needed to establish a claim for service 
connection for the cause of death, as 
outlined by the United States Court of 
Appeals for Veterans Claims in Hupp, and 
how an effective date for the claim on 
appeal would be determined.

2.  The AMC/RO shall inquire of the 
National Personnel Records Center as to 
whether there are service treatment 
records extant for the Veteran's tours of 
service he served prior to February 1972.  
The National Personnel Records Center 
should be notified that that the Veteran 
served on active duty with both the United 
States Army and Navy.  Any additional 
service treatment records associated with 
the Veteran should be obtained and made a 
part of the claims file.

3.  The AMC/RO shall also ask the National 
Personnel Records Center to provide the 
Veteran's service personnel records for 
all of his tours of service.  If no 
additional records are obtained, medical 
or personnel, all efforts to obtain them 
should be documented in the claims file.

If service personnel records are obtained, 
the AMC/RO will review them for evidence 
the Veteran may have served on the land 
mass of Vietnam between 1964 and 1966, and 
take appropriate action.  The RO should 
specifically determine when the Veteran 
joined the USS Skagit.

4.  Thereafter, the RO must readjudicate 
the appellant's claim in light of any 
additional evidence obtained.  If the claim 
is not granted to her satisfaction, send 
her and her representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify her if further 
action is required on her part.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

